Press Release For Further Information Contact: INVESTORS: MEDIA: Kevin Twomey Karen Rugen 717-731-6540 717-730-7766 or investor@riteaid.com FOR IMMEDIATE RELEASE RITE AID ANNOUNCES SECOND QUARTER RESULTS · Reports Second Quarter Loss of $.10 Per Diluted Share Compared to a Loss of $.02 Per Diluted Share in Prior Year · Reports Second Quarter Adjusted EBITDA of $261.5 Million Compared to Adjusted EBITDA of $154.7 Million in Prior Year · Updates Fiscal 2008 Guidance; Increases Synergies Expected from Brooks Eckerd Acquisition CAMP HILL, PA, September 27, 2007 - Rite Aid Corporation (NYSE: RAD) today announced financial results for its second quarter ended September 1, 2007.Other than same-store comparisons, results for the second quarter reflect the acquisition of the Brooks Eckerd stores and distribution centers acquired June 4, 2007. Revenues for the 13-week second quarter were $6.60 billion versus revenues of $4.29 billion in the prior year second quarter.Revenues increased 53.9 percent. Same store sales increased 1.1 percent during the second quarter as compared to the year-ago like period, consisting of a 1.4 percent pharmacy same store sales increase and a 0.6 percent increase in front-end same store sales.The number of prescriptions filled in same stores increased 0.4 percent. (The acquired Brooks Eckerd stores are excluded from the same store sales and prescription count calculations.)Prescription sales accounted for 67.4 percent of total sales, and third party prescription sales represented 95.9 percent of pharmacy sales. Net loss for the quarter was $69.6 million or $.10 per diluted share compared to last year’s second quarter net loss of $0.3 million or $.02 per diluted share. The increases in adjusted EBITDA of $106.8 million and income tax benefit of $36.1 million were exceeded by the increase in expenses resulting from the Brooks Eckerd acquisition, which included an increase in depreciation and amortization of $65.2 million, additional interest expense of $55.1 million, integration expense of $52.1 million, a one-time financing commitment charge of $12.9 million and an increase in stock-based compensation expense of $6.7 million. - MORE - Rite Aid FY'08 Second Quarter Release - page 2 Adjusted EBITDA (which is reconciled to net loss on the attached table) was $261.5 million or 4.0 percent of revenues for the second quarter compared to $154.7 million or 3.6 percent of revenues for last year’s second quarter.The $106.8 million increase in adjusted EBITDA was due to the increase in revenues, which came primarily from acquired Brooks Eckerd stores, along with an improvement in gross margin rate. Excluding occupancy expenses related to the company’s new and relocated store program, expenses as a percent of revenues were lower. “We had a strong second quarter. We grew our business, improved the gross margin rate and controlled expenses.Our integration of Brooks Eckerd is off to an excellent start, and we’re seeing more cost-saving synergies from the acquisition than we initially expected,” said Mary Sammons, Rite Aid chairman, president and CEO.“At the same time we’re converting the acquired stores to Rite Aid, we’re also continuing our organic store growth and remain on target to open 125 new and relocated stores this year. We’re on track to deliver the full potential of a bigger and better Rite Aid.” In the second quarter, the company acquired 1,854 Brooks Eckerd stores, opened 11 stores, relocated 8 stores, acquired one other store and closed or sold 56 stores, which include the 23 divestitures required by the Federal Trade Commission (FTC).Stores in operation at the end of the quarter totaled 5,142. Company Confirms Fiscal 2008 Adjusted EBITDA Guidance, Updates Other Fiscal 2008 Guidance Rite Aid confirmed its fiscal 2008 guidance for adjusted EBITDA, integration expenses and capital expenditures and increased its guidance for acquisition-related cost savings. The company now expects acquisition-related cost savings for fiscal 2008 to be approximately $200 million, as compared to the previous guidance of approximately $155 million, which are expected to come primarily from the areas of merchandising, purchasing, advertising, distribution and administration. Adjusted EBITDA (which is reconciled to net loss on the attached table) is expected to be between $1.0 billion and $1.1 billion, including the nine months of acquisition-related cost savings of approximately $200 million.Integration expense is expected to be $145 million.Capital expenditures, including integration capital expenditures but excluding proceeds from sale and leaseback transactions, are expected to be between $825 million and $875 million.Proceeds from sale and leaseback transactions are expected to be approximately $100 million. As a result of current sales trends, the company revised its guidance for sales and same store sales.Sales are expected to be between $24.5 billion and $25.1 billion. Same store sales, which will not include the acquired stores until one year after close, are expected to improve 1.3 percent to 3.3 percent over fiscal 2007.This compares to previous fiscal 2008 sales guidance of between $25.3 billion and $26.0 billion, with same store sales improving 3.8 percent to 5.8 percent over fiscal 2007. Based primarily on recent market changes in interest rates and an increase in amortization expense related to acquired intangible assets, net loss for fiscal 2008 is expected to be between $78 million and $161 million or a loss per diluted share of $.15 to $.27.This compares to previous fiscal 2008 net loss guidance of $47 million to $129 million or a loss per diluted share of $.11 to $.23. - MORE - Rite Aid FY'08 Second Quarter Release - page 3 Increases Acquisition-Related Cost Savings Guidance for Fiscal 2009 Rite Aid also increased its guidance for acquisition-related cost savings for fiscal 2009 to $300 million as compared to previous guidance of $225 million, which are expected to come primarily from the areas of merchandising, purchasing, advertising, distribution and administration. Accretion related to the Brooks Eckerd acquisition in fiscal 2009 is now expected to be $.12 to $.14 per diluted share as a result of delay in the timing of closed store charges.Previously the company expected the acquisition to be accretive in fiscal 2009 by $.18 to $.20 per diluted share. Conference Call Broadcast Rite Aid will hold an analyst call at 8:30 a.m. Eastern Time today with remarks by Rite Aid's management team. The call will be simulcast via the internet and can be accessed through the websites www.riteaid.com in the conference call section of investor information and www.StreetEvents.com.A playback of the call will be available on both sites starting at 12 p.m. Eastern Time today.A playback of the call will also be available by telephone for 48 hours beginning at 12 p.m. Eastern Time today until 12 p.m. Eastern Time on September 29.The playback number is 1-800-642-1687 from within the U.S. and Canada or 1-706-645-9291 from outside the U.S. and Canada with the eight-digit reservation number 16088846. Rite Aid Corporation is one of the nation’s leading drugstore chains with annual revenues of more than $27 billion and more than 5,100 stores in 31 states and the District of Columbia.Information about Rite Aid, including corporate background and press releases, is available through the company’s website at www.riteaid.com. This press release may contain forward-looking statements, which are subject to certain risks and uncertainties that could cause actual results to differ materially from those expressed or implied in the forward-looking statements.Factors that could cause actual results to differ materially from those expressed or implied in such forward-looking statements include our high level of indebtedness, our ability to make interest and principal payments on our debt and satisfy the other covenants contained in our senior secured credit facility and other debt agreements, our ability to improve the operating performance of ourstoresin accordance with our long term strategy, our ability to realize the benefits of the Brooks Eckerd acquisition, our ability to hire and retain pharmacists and other store personnel, the efforts of private and public third-party payors to reduce prescription drug reimbursements and encourage mail order, competitive pricing pressures, continued consolidation of the drugstore industry, changes in state or federal legislation or regulations, the outcome of lawsuits and governmental investigations, general economic conditions and inflation, interest rate movements andaccess to capital.Consequently, all of the forward-looking statements made in this press release are qualified by these and other factors, risks and uncertainties.Readers are also directed to consider other risks and uncertainties discussed in documents filed by the Company with the Securities and Exchange Commission.Forward-looking statements can be identified through the use of words such as "may", "will", "intend", "plan", "project", "expect", "anticipate", "could", "should", "would", "believe", "estimate", "contemplate", and "possible". See the attached table or the 8-K furnished to the Securities and Exchange Commission on September 27, 2007 for definition, purpose and reconciliation of a non-GAAP financial measure referred to herein to the most comparable GAAP financial measure. ### RITE AID CORPORATION AND SUBSIDIARIES CONSOLIDATED BALANCE SHEETS (Dollars in thousands) (unaudited) September 1, 2007 March 3, 2007 ASSETS Current assets: Cash and cash equivalents $ 170,332 $ 106,148 Accounts receivable, net 788,718 374,493 Inventories, net 3,992,427 2,335,679 Prepaid expenses and other current assets 167,203 136,668 Total current assets 5,118,680 2,952,988 Property, plant and equipment, net 2,911,391 1,743,104 Goodwill 1,575,924 656,037 Other intangibles, net 1,233,305 178,220 Deferred tax assets 1,186,256 1,380,942 Other assets 240,571 179,733 Total assets $ 12,266,127 $ 7,091,024 LIABILITIES AND STOCKHOLDERS' EQUITY Current liabilities: Current maturities of long-term debt and lease financing obligations $ 22,267 $ 16,184 Accounts payable 1,638,674 902,807 Accrued salaries, wages and other current liabilities 1,093,136 670,934 Total current liabilities 2,754,077 1,589,925 Long-term debt, less current maturities 5,519,777 2,909,983 Lease financing obligations, less current maturities 160,006 174,121 Other noncurrent liabilities 1,092,852 754,149 Total liabilities 9,526,712 5,428,178 Commitments and contingencies - - Stockholders' equity: Preferred stock - Series E 120,000 120,000 Preferred stock - Series G 134,504 129,917 Preferred stock - Series H 131,235 127,385 Preferred stock - Series I 116,415 116,415 Common stock 795,430 536,686 Additional paid-in capital 3,965,143 3,118,299 Accumulated deficit (2,500,250 ) (2,462,197 ) Accumulated other comprehensive loss (23,062 ) (23,659 ) Total stockholders' equity 2,739,415 1,662,846 Total liabilities and stockholders' equity $ 12,266,127 $ 7,091,024 RITE AID CORPORATION AND SUBSIDIARIES CONSOLIDATED STATEMENTS OF OPERATIONS (Dollars in thousands, except per share amounts) (unaudited) Thirteen Weeks ended September 1, 2007 Thirteen Weeks ended September 2, 2006 Revenues $ 6,599,205 $ 4,288,356 Costs and expenses: Cost of goods sold 4,802,881 3,137,321 Selling, general and administrative expenses 1,750,881 1,082,102 Store closing and impairment charges 16,587 6,446 Interest expense 123,250 68,185 Acquisition related financing commitment charge 12,900 - Loss (gain) on sale of assets and investments, net 1,651 (2,146 ) 6,708,150 4,291,908 Loss before income taxes (108,945 ) (3,552 ) Income tax benefit (39,347 ) (3,222 ) Net loss $ (69,598 ) $ (330 ) Basic and diluted loss per share: Numerator for loss per share: Net loss $ (69,598 ) $ (330 ) Accretion of redeemable preferred stock (26 ) (26 ) Cumulative preferred stock dividends (8,097 ) (7,830 ) Preferred stock beneficial conversion (480 ) - Loss attributable to common stockholders - basic and diluted $ (78,201 ) $ (8,186 ) Denominator: Basic and diluted weighted average shares 781,805 523,373 Basic and diluted loss per share $ (0.10 ) $ (0.02 ) RITE AID CORPORATION AND SUBSIDIARIES CONSOLIDATED STATEMENTS OF OPERATIONS (Dollars in thousands, except per share amounts) (unaudited) Twenty-six Weeks ended September 1, 2007 Twenty-six Weeks ended September 2, 2006 Revenues $ 11,057,015 $ 8,625,442 Costs and expenses: Cost of goods sold 8,038,010 6,290,407 Selling, general and administrative expenses 2,878,668 2,167,699 Store closing and impairment charges 20,617 19,034 Interest expense 191,975 137,519 Acquisition related financing commitment charge 12,900 - Gain on sale of assets and investments, net (2,579 ) (1,355 ) 11,139,591 8,613,304 (Loss) income before income taxes (82,576 ) 12,138 Income tax (benefit) expense (40,612 ) 1,513 Net (loss) income $ (41,964 ) $ 10,625 Basic and diluted loss per share: Numerator for loss per share: Net (loss) income $ (41,964 ) $ 10,625 Accretion of redeemable preferred stock (51 ) (51 ) Cumulative preferred stock dividends (16,127 ) (15,597 ) Preferred stock beneficial conversion (556 ) - Loss attributable to common stockholders - basic and diluted $ (58,698 ) $ (5,023 ) Denominator: Basic and diluted weighted average shares 656,422 522,751 Basic and diluted loss per share $ (0.09 ) $ (0.01 ) RITE AID CORPORATION AND SUBSIDIARIES SUPPLEMENTAL INFORMATION RECONCILIATION OF NET LOSS TO ADJUSTED EBITDA (In thousands) Thirteen Weeks ended September 1, 2007 Thirteen Weeks ended September 2, 2006 Reconciliation of net loss to adjusted EBITDA: Net loss $ (69,598 ) $ (330 ) Adjustments: Interest expense 123,250 68,185 Recurring income tax benefit (39,347 ) (3,222 ) Depreciation and amortization 132,492 67,288 LIFO charges (a) 16,041 8,946 Store closing and impairment charges 16,587 6,446 Stock-based compensation expense 11,960 5,296 Loss (gain) on sale of assets and investments, net 1,651 (2,146 ) Acquisition related financing commitment charge (b) 12,900 - Legal and accounting expenses (c) 87 256 Incremental acquisition costs (d) 52,101 - Closed store liquidation expense (e) 2,300 3,207 Other 1,050 800 Adjusted EBITDA $ 261,474 $ 154,726 Percent of revenues 3.96 % 3.61 % Notes: (a) Represents non-cash charges to value our inventories under the last-in first-out ("LIFO") method. (b) Represents a charge for financing commitments related to the acquisition of Jean Coutu, USA. (c) Charges consist primarily of fees paid for legal services related to defending against litigation related to prior management's business practices and to defend prior management. (d) Represents incremental costs related to the acquisition of Jean Coutu, USA. (e) Represents costs to liquidate inventory at stores that are in the process of closing. RITE AID CORPORATION AND SUBSIDIARIES SUPPLEMENTAL INFORMATION RECONCILIATION OF NET (LOSS) INCOME TO ADJUSTED EBITDA (In thousands) Twenty-six Weeks ended September 1, 2007 Twenty-six Weeks ended September 2, 2006 Reconciliation of net (loss) income to adjusted EBITDA: Net (loss) income $ (41,964 ) $ 10,625 Adjustments: Interest expense 191,975 137,519 Recurring income tax (benefit) expense (40,612 ) 1,513 Depreciation and amortization 200,411 133,420 LIFO charges (a) 25,332 17,892 Store closing and impairment charges 20,617 19,034 Stock-based compensation expense 18,574 8,606 Gain on sale of assets and investments, net (2,579 ) (1,355 ) Acquisition related financing commitment charge (b) 12,900 - Legal and accounting expenses (c) 243 357 Incremental acquisition costs (d) 63,266 - Closed store liquidation expense (e) 4,399 5,631 Other 1,728 1,872 Adjusted EBITDA $ 454,290 $ 335,114 Percent of revenues 4.11 % 3.89 % Notes: (a) Represents non-cash charges to value our inventories under the last-in first-out ("LIFO") method. (b) Represents a charge for financing commitments related to the acquisition of Jean Coutu, USA. (c) Charges consist primarily of fees paid for legal services related to defending against litigation related to prior management's business practices and to defend prior management. (d) Represents incremental costs related to the acquisition of Jean Coutu, USA. (e) Represents costs to liquidate inventory at stores that are in the process of closing. RITE AID CORPORATION AND SUBSIDIARIES CONSOLIDATED STATEMENTS OF CASH FLOWS (Dollars in thousands) (unaudited) Thirteen Weeks ended September 1, 2007 Thirteen Weeks ended September 2, 2006 OPERATING ACTIVITIES: Net loss $ (69,598 ) $ (330 ) Adjustments to reconcile to net cash provided by operating activities: Depreciation and amortization 132,492 67,288 Store closing and impairment charges 16,587 6,446 LIFO charges 16,041 8,946 Loss (gain) on sale of assets and investments, net 1,651 (2,146 ) Stock-based compensation expense 11,960 5,296 Acquisition related financing commitment charge 12,900 - Changes in deferred taxes (40,163 ) (2,955 ) Proceeds from insured loss 1,292 - Changes in operating assets and liabilities: Net repayments to accounts receivable securitization (90,000 ) (20,000 ) Proceeds from sale of inventory 8,156 - Accounts receivable 99,600 54,044 Inventories (265,144 ) (140,672 ) Prepaid expenses and other current assets (13,583 ) (12,676 ) Other assets (5,123 ) 475 Income taxes receivable/payable (3,308 ) (2,420 ) Accounts payable 24,144 83,363 Other liabilities 22,464 (28,520 ) Net cash (used in) provided by operating activities (139,632 ) 16,139 INVESTING ACTIVITIES: Payments for property, plant and equipment (162,186 ) (66,681 ) Intangible assets acquired (15,909 ) (6,162 ) Change in cash restricted for acquisition 1,232,180 - Acquisition of Jean Coutu, USA, net of cash acquired (2,351,246 ) - Proceeds from sale-leaseback transactions 10,550 11,803 Proceeds from dispositions of assets and investments 8,397 4,731 Proceeds from insured loss 408 - Net cash used in investing activities (1,277,806 ) (56,309 ) FINANCING ACTIVITIES: Proceeds from issuance of long-term debt 1,105,000 - Net proceeds from revolver 342,000 25,000 Proceeds from financing secured by owned property - 2,231 Principal payments on long-term debt (4,018 ) (2,675 ) Change in zero balance cash accounts 87,671 3,824 Net proceeds from the issuance of common stock 2,753 1,129 Payments for preferred stock dividends (3,845 ) (3,845 ) Excess tax deduction on stock options 2,651 46 Financing costs paid (56,132 ) - Net cash provided by financing activities 1,476,080 25,710 Increase (decrease) in cash and cash equivalents 58,642 (14,460 ) Cash and cash equivalents, beginning of period 111,690 111,092 Cash and cash equivalents, end of period $ 170,332 $ 96,632 RITE AID CORPORATION AND SUBSIDIARIES CONSOLIDATED STATEMENTS OF CASH FLOWS (Dollars in thousands) (unaudited) Twenty-six Weeks ended September 1, 2007 Twenty-six Weeks ended September 2, 2006 OPERATING ACTIVITIES: Net (loss) income $ (41,964 ) $ 10,625 Adjustments to reconcile to net cash provided by operating activities: Depreciation and amortization 200,411 133,420 Store closing and impairment charges 20,617 19,034 LIFO charges 25,332 17,892 Gain on sale of assets and investments, net (2,579 ) (1,355 ) Stock-based compensation expense 18,574 8,606 Acquisition related financing commitment charge 12,900 - Changes in deferred taxes (39,002 ) 4,234 Proceeds from insured loss 8,550 - Changes in operating assets and liabilities: Net repayments to accounts receivable securitization (60,000 ) (5,000 ) Proceeds from sale of inventory 8,156 - Accounts receivable 56,590 7,293 Inventories (256,035 ) (100,776 ) Prepaid expenses and other current assets (1,803 ) 1,329 Other assets (418 ) 1,490 Income taxes receivable/payable (11,518 ) (6,024 ) Accounts payable 75,324 76,882 Other liabilities 33,517 (29,710 ) Net cash provided by operating activities 46,652 137,940 INVESTING ACTIVITIES: Payments for property, plant and equipment (279,686 ) (137,194 ) Intangible assets acquired (29,710 ) (17,781 ) Acquisition of Jean Coutu, USA, net of cash acquired (2,356,578 ) - Proceeds from sale-leaseback transactions 10,550 31,480 Proceeds from dispositions of assets and investments 13,108 5,166 Proceeds from insured loss 5,950 - Net cash used in investing activities (2,636,366 ) (118,329 ) FINANCING ACTIVITIES: Proceeds from issuance of long-term debt 2,306,005 - Net proceeds from revolver 303,000 1,000 Proceeds from financing secured by owned property - 11,072 Principal payments on long-term debt (7,209 ) (5,170 ) Change in zero balance cash accounts 100,617 (875 ) Net proceeds from the issuance of common stock 11,848 2,506 Payments for preferred stock dividends (7,690 ) (7,690 ) Excess tax deduction on stock options 5,522 111 Financing costs paid (58,195 ) - Net cash provided by financing activities 2,653,898 954 Increase in cash and cash equivalents 64,184 20,565 Cash and cash equivalents, beginning of period 106,148 76,067 Cash and cash equivalents, end of period $ 170,332 $ 96,632 RITE AID CORPORATION AND SUBSIDIARIES SUPPLEMENTAL INFORMATION RECONCILIATION OF NET LOSS GUIDANCE TO ADJUSTED EBITDA GUIDANCE YEAR ENDING MARCH 1, 2008 (In thousands, except per share amounts) Guidance Range Low High Reconciliation of net loss to adjusted EBITDA: Net loss $ (161,000 ) $ (78,000 ) Adjustments: Interest expense 440,000 440,000 Income tax benefit, net (80,600 ) (38,600 ) Depreciation and amortization 480,000 480,000 LIFO charge 60,000 60,000 Store closing, liquidation, and impairment charges 70,000 70,000 Non recurring Brooks-Eckerd integration expenses 145,000 145,000 Acquisition related financing commitment charge 12,900 12,900 Stock-based compensation expense 35,000 35,000 Other (1,300 ) (1,300 ) Adjusted EBITDA $ 1,000,000 $ 1,125,000 Diluted loss per share $ (0.27 ) $ (0.15 )
